 


 HR 2359 ENR: Whole Veteran Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 2359 
 
AN ACT 
To direct the Secretary of Veterans Affairs to submit to Congress a report on the Department of Veterans Affairs advancing of whole health transformation. 
 
 
1.Short titleThis Act may be cited as the Whole Veteran Act. 2.Report on Department of Veterans Affairs advancing of whole health transformation (a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the implementation of the Department of Veterans Affairs memorandum dated February 12, 2019, on the subject of Advancing Whole Health Transformation Across Veterans Health Administration. 
(b)Matters includedThe report under subsection (a) shall include the following: (1)An analysis of the accessibility and availability of each of the following services at medical facilities of the Department of Veterans Affairs (including community based outpatient clinics, vet centers, and community living centers): 
(A)Massage. (B)Chiropractic services. 
(C)Whole health clinician services. (D)Whole health coaching. 
(E)Acupuncture. (F)Healing touch. 
(G)Whole health group services. (H)Guided imagery. 
(I)Meditation. (J)Hypnosis. 
(K)Yoga. (L)Tai chi or Qi gong. 
(M)Equine assisted therapy. (N)Any other service the Secretary determines appropriate. 
(2)An assessment of the health outcomes derived from the services specified in paragraph (1). (3)An assessment of the resources required to expand such services to the entire Veterans Health Administration. 
(4)A plan to provide the services referred to in paragraph (1) to veterans who reside in a geographic area where no community-based outpatient clinic, medical center, Vet Center, or community living center is located.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 